Citation Nr: 1742912	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to a disability rating in excess of 20 percent for right shoulder impingement syndrome with rotator cuff tendonitis (excluding a period of a temporary 100 percent rating from September 15, 2015 to October 31, 2015).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 2007 to December 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2015.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) file.

In a June 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

During the pendency of the appeal, an April 2017 rating decision increased the Veteran's disability rating for his right shoulder impingement syndrome with rotator cuff tendonitis to 20 percent, and granted a temporary 100 percent disability from September 15, 2015 to October 31, 2015.  The Veteran's disability rating returned to 20 percent on and after November 1, 2015.  With the exception of the period for the temporary 100 percent rating, the issue remains on appeal as the assigned evaluation is less than the maximum available rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to the issues listed above, the June 2016 decision remanded the Veteran's increased rating claim for his right ankle disability in order for the Veteran to be provided with a statement of the case that addressed the issue.  The RO issued a statement of the case in July 2016, and the Veteran filed a VA Form 9 in August 2016 in which he requested a Travel Board hearing.  Although the RO certified the issue to the Board in November 2016, the record shows that it is pending hearing scheduling.  Thus, no further action with respect to this issue is required at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In response to the June 2016 remand, the Veteran was provided with VA examinations related to his increased rating claims for right shoulder impingement syndrome with rotator cuff tendonitis and degenerative arthritis of the lumbar spine in September 2016.  However, neither examination report indicated that the Veteran was tested for pain in passive motion.  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 23 Vet. App. 158, 168-69 (2016).  Thus, a remand is required to obtain adequate VA examinations that evaluate the Veteran's right shoulder and lumbar spine disabilities under the applicable rating criteria in compliance with the prior remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability and right shoulder disability.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After the preceding development in paragraph 1 is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his service-connected degenerative arthritis of the lumbar spine.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.

The examiner must indicate whether a diagnosis of intervertebral disc syndrome is warranted, and if not, should provide a fully reasoned explanation as to why such a diagnosis is not warranted.  The examiner must indicate whether the Veteran has incapacitating episodes due to intervertebral disc syndrome.  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If the Veteran experiences incapacitating episodes, the examiner must indicate the approximate number of weeks in the last year the Veteran has experienced incapacitating episodes.

The examiner must also indicate whether the Veteran has any neurological disability as a result of his lumbar strain.  If so, the examiner should indicate the nerve or nerves affected, whether the neurological symptoms are better described as paralysis, neuritis, or neuralgia, and describe the severity of the neurological symptoms.

The examiner should also state whether there are any scars related to the Veteran's lumbar spine disability.  If so, he or she should provide the findings necessary under the rating criteria for scars.

3.  After completing the development in paragraph 1, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his right shoulder impingement syndrome with rotator cuff tendonitis.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  This testing must be conducted for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

He or she should also state whether there is any ankylosis, impairment of the humerus, or impairment of the clavicle or scapula; and if so, provide the findings necessary under the rating criteria for such manifestations.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner must also report any neurological findings due to the Veteran's service-connected right shoulder disability.

4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


